I Consider that the injury to appellant's left knee, caused by the cumulative effect of a series of bruises, each relatively slight, was the result of an accident as I interpret the principles announced in McNeil v. Panhandle Lumber Co.,34 Idaho 773, 203 P. 1068, and approved and followed in the Idaho cases cited in the majority opinion. See also Associated Employer's Reciprocal v. State Industrial Comm., 88 Okl. 249,212 P. 604; Lovell v. Williams Bros., Mo. App., 50 S.W.2d 710.
The majority opinion introduces into the definition of an accident, the factor of an "active agent present, external to the claimant," which I do not find justified by our decisions. The ruling of the Industrial Accident Board should be reversed.
I am authorized to say that Chief Justice HOLDEN joins in this dissent.